department of the treasury internal_revenue_service washington d c nov number release date uilc genin-146017-01 cc tege eoeg et1 memorandum for director internal_revenue_service center kansas city mo attn entity control from subject office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - genin-146017-01 railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion of a reconsideration that the following business became an employer under the railroad retirement act and the railroad unemployment insurance act effective date instead of date we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that became an employer under the railroad_retirement_tax_act effective date please take the appropriate action regarding this business will e mcleod cc
